Exhibit 10.1

Employee Stock Subscription Agreement

This Employee Stock Subscription Agreement, dated as of June 12, 2006 between
Hertz Global Holdings, Inc., a Delaware corporation, and the employee whose name
appears on the signature page hereof, is being entered into pursuant to the
Hertz Global Holdings, Inc. Stock Incentive Plan. The meaning of each
capitalized term may be found in Section 9.

The Company and the Employee hereby agree as follows:


SECTION 1.               PURCHASE AND SALE OF COMMON SHARES


(A)           IN GENERAL. SUBJECT TO ALL OF THE TERMS OF THIS AGREEMENT, AT THE
CLOSING THE EMPLOYEE SHALL PURCHASE, AND THE COMPANY SHALL SELL, THE AGGREGATE
NUMBER OF COMMON SHARES SET FORTH ON THE SIGNATURE PAGE HEREOF (THE “SHARES”),
AT THE PURCHASE PRICE SET FORTH ON THE SIGNATURE PAGE HEREOF.


(B)           CONDITION TO SALE. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO
THE CONTRARY, THE COMPANY SHALL HAVE NO OBLIGATION TO SELL ANY COMMON SHARES TO
ANY PERSON WHO IS A RESIDENT OF A JURISDICTION IN WHICH THE SALE OF COMMON
SHARES TO HIM WOULD CONSTITUTE A VIOLATION OF THE SECURITIES, “BLUE SKY” OR
OTHER LAWS OF SUCH JURISDICTION.


SECTION 2.               THE CLOSING


(A)           TIME AND PLACE. THE COMPANY SHALL DETERMINE THE TIME AND PLACE OF
THE CLOSING OF THE PURCHASE AND SALE OF THE SHARES (THE “CLOSING”).


(B)           DELIVERY BY THE EMPLOYEE. AT THE CLOSING, THE EMPLOYEE SHALL
DELIVER TO THE COMPANY THE AGGREGATE PURCHASE PRICE FOR THE SHARES.


(C)           DELIVERY BY THE COMPANY. AT THE CLOSING, THE COMPANY SHALL
REGISTER THE SHARES IN THE NAME OF THE EMPLOYEE. CERTIFICATES RELATING TO THE
SHARES SHALL BE HELD BY THE SECRETARY OF THE COMPANY OR HIS DESIGNEE ON BEHALF
OF THE EMPLOYEE.


SECTION 3.               EMPLOYEE’S REPRESENTATIONS AND WARRANTIES


(A)           ACCESS TO INFORMATION, ETC. THE EMPLOYEE REPRESENTS, WARRANTS AND
COVENANTS AS FOLLOWS:


(I)        THE EMPLOYEE HAS CAREFULLY REVIEWED THE OFFERING MEMORANDUM, DATED AS
OF MARCH 10, 2006, EACH OF ITS EXHIBITS, ANNEXES AND OTHER ATTACHMENTS, EACH
DOCUMENT INCORPORATED BY


 


--------------------------------------------------------------------------------





REFERENCE INTO THE OFFERING MEMORANDUM, AND THE OTHER MATERIALS FURNISHED TO THE
EMPLOYEE IN CONNECTION WITH THE OFFER AND SALE OF THE SHARES PURSUANT TO THIS
AGREEMENT;


(II)       THE EMPLOYEE HAS HAD AN ADEQUATE OPPORTUNITY TO CONSIDER WHETHER OR
NOT TO PURCHASE ANY OF THE COMMON SHARES OFFERED TO THE EMPLOYEE, AND TO DISCUSS
SUCH PURCHASE WITH THE EMPLOYEE’S LEGAL, TAX AND FINANCIAL ADVISORS;


(III)      THE EMPLOYEE UNDERSTANDS THE TERMS AND CONDITIONS THAT APPLY TO THE
SHARES AND THE RISKS ASSOCIATED WITH AN INVESTMENT IN THE SHARES;


(IV)      THE EMPLOYEE HAS A GOOD UNDERSTANDING OF THE ENGLISH LANGUAGE; AND


(V)       THE EMPLOYEE IS, AND WILL BE AT THE CLOSING, A RESIDENT OF THE
JURISDICTION INDICATED AS HIS OR HER ADDRESS SET FORTH ON THE SIGNATURE PAGE OF
THIS AGREEMENT.


(B)           ABILITY TO BEAR RISK. THE EMPLOYEE REPRESENTS AND WARRANTS AS
FOLLOWS:


(I)            THE EMPLOYEE UNDERSTANDS THAT THE RIGHTS OF FIRST REFUSAL AND
OTHER TRANSFER RESTRICTIONS THAT APPLY TO THE SHARES MAY EFFECTIVELY PRECLUDE
THE TRANSFER OF ANY OF THE SHARES PRIOR TO A PUBLIC OFFERING;


(II)           THE FINANCIAL SITUATION OF THE EMPLOYEE IS SUCH THAT HE OR SHE
CAN AFFORD TO BEAR THE ECONOMIC RISK OF HOLDING THE SHARES FOR AN INDEFINITE
PERIOD; AND


(III)          THE EMPLOYEE CAN AFFORD TO SUFFER THE COMPLETE LOSS OF HIS OR HER
INVESTMENT IN THE SHARES.


(C)           VOLUNTARY PURCHASE. THE EMPLOYEE REPRESENTS AND WARRANTS THAT THE
EMPLOYEE IS PURCHASING THE SHARES VOLUNTARILY.


(D)           NO RIGHT TO AWARDS. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE
SALE OF THE SHARES AND THE GRANT OF ANY OPTIONS THAT ARE AWARDED TO THE EMPLOYEE
IN CONNECTION WITH THE PURCHASE OF THE SHARES (I) ARE BEING MADE ON AN
EXCEPTIONAL BASIS AND ARE NOT INTENDED TO BE RENEWED OR REPEATED, (II) ARE
ENTIRELY VOLUNTARY ON THE PART OF THE COMPANY AND ITS SUBSIDIARIES AND
(III) SHOULD NOT BE CONSTRUED AS CREATING ANY OBLIGATION ON


 

2


--------------------------------------------------------------------------------





THE PART OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO OFFER ANY SECURITIES IN
THE FUTURE.


(E)           INVESTMENT INTENTION. THE EMPLOYEE REPRESENTS AND WARRANTS THAT
THE EMPLOYEE IS ACQUIRING THE SHARES SOLELY FOR HIS OR HER OWN ACCOUNT FOR
INVESTMENT AND NOT ON BEHALF OF ANY OTHER PERSON OR WITH A VIEW TO, OR FOR SALE
IN CONNECTION WITH, ANY DISTRIBUTION OF THE SHARES.


(F)            SECURITIES LAW MATTERS. THE EMPLOYEE ACKNOWLEDGES AND REPRESENTS
AND WARRANTS THAT THE EMPLOYEE UNDERSTANDS THAT:


(I)            THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
ANY STATE OR NON-UNITED STATES SECURITIES OR “BLUE SKY” LAWS;


(II)           IT IS NOT ANTICIPATED THAT THERE WILL BE ANY PUBLIC MARKET FOR
THE SHARES;


(III)          THE SHARES MUST BE HELD INDEFINITELY AND THE EMPLOYEE MUST
CONTINUE TO BEAR THE ECONOMIC RISK OF THE INVESTMENT IN THE SHARES UNLESS THE
SHARES ARE SUBSEQUENTLY REGISTERED UNDER APPLICABLE SECURITIES AND OTHER LAWS OR
AN EXEMPTION FROM REGISTRATION IS AVAILABLE;


(IV)          THE COMPANY IS UNDER NO OBLIGATION TO REGISTER THE SHARES OR TO
MAKE AN EXEMPTION FROM REGISTRATION AVAILABLE; AND


(V)           A RESTRICTIVE LEGEND SHALL BE PLACED ON ANY CERTIFICATES
REPRESENTING THE SHARES THAT MAKES CLEAR THAT THE SHARES ARE SUBJECT TO THE
RESTRICTIONS ON TRANSFERABILITY SET FORTH IN THIS AGREEMENT AND A NOTATION SHALL
BE MADE IN THE APPROPRIATE RECORDS OF THE COMPANY OR ANY TRANSFER AGENT
INDICATING THAT THE SHARES ARE SUBJECT TO SUCH RESTRICTIONS.


(G)           VOTING PROXY. BY ENTERING INTO THIS AGREEMENT AND PURCHASING THE
SHARES, THE EMPLOYEE HEREBY IRREVOCABLY GRANTS TO AND APPOINTS THE PRINCIPAL
INVESTORS COLLECTIVELY (TO ACT BY UNANIMOUS CONSENT) AS SUCH EMPLOYEE’S PROXY
AND ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION), FOR AND IN THE NAME,
PLACE AND STEAD OF SUCH EMPLOYEE, TO VOTE OR ACT BY UNANIMOUS WRITTEN CONSENT
WITH RESPECT TO SUCH EMPLOYEE’S SHARES. THE EMPLOYEE HEREBY AFFIRMS THAT THE
IRREVOCABLE PROXY SET FORTH IN THIS SECTION 3(G) WILL BE VALID UNTIL THE
CONSUMMATION OF A PUBLIC OFFERING AND IS GIVEN TO SECURE THE PERFORMANCE OF THE
OBLIGATIONS OF SUCH EMPLOYEE UNDER THIS AGREEMENT. THE EMPLOYEE HEREBY FURTHER
AFFIRMS THAT THE PROXY HEREBY GRANTED SHALL BE IRREVOCABLE AND SHALL BE DEEMED
COUPLED WITH AN INTEREST


 

3


--------------------------------------------------------------------------------





AND SHALL EXTEND FOR THE TERM OF THIS AGREEMENT, OR, IF EARLIER, UNTIL THE LAST
DATE PERMITTED BY LAW. FOR THE AVOIDANCE OF DOUBT, EXCEPT AS EXPRESSLY
CONTEMPLATED BY THIS SECTION 3(G), THE EMPLOYEE HAS NOT GRANTED A PROXY TO ANY
PERSON TO EXERCISE THE RIGHTS OF SUCH EMPLOYEE UNDER THIS AGREEMENT OR ANY OTHER
AGREEMENT RELATING TO THE SHARES TO WHICH SUCH EMPLOYEE IS A PARTY.


SECTION 4.               RESTRICTION ON TRANSFER OF SHARES


(A)           IN GENERAL. PRIOR TO THE FIRST TO OCCUR OF A PUBLIC OFFERING AND
DECEMBER 21, 2009, THE EMPLOYEE SHALL NOT TRANSFER ANY OF THE SHARES OTHER THAN
(I) UPON THE EMPLOYEE’S DEATH BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION
OR (II) WITH THE COMPANY’S CONSENT. SHARES MAY ONLY BE TRANSFERRED IN A MANNER
THAT COMPLIES WITH ALL APPLICABLE SECURITIES LAWS AND, IF THE COMPANY SO
REQUESTS, PRIOR TO ANY ATTEMPTED TRANSFER THE EMPLOYEE SHALL PROVIDE TO THE
COMPANY AT THE EMPLOYEE’S EXPENSE SUCH INFORMATION RELATING TO THE COMPLIANCE OF
SUCH PROPOSED TRANSFER WITH THE TERMS OF THIS AGREEMENT AND APPLICABLE
SECURITIES LAWS AS THE COMPANY SHALL REASONABLY REQUEST, WHICH MAY INCLUDE AN
OPINION IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY OF COUNSEL
REGARDING SUCH SECURITIES LAW OR OTHER MATTERS AS THE COMPANY SHALL REQUEST
(SUCH COUNSEL TO BE REASONABLY SATISFACTORY TO THE COMPANY).


(B)           NO TRANSFER THAT WOULD RESULT IN REGISTRATION REQUIREMENTS. PRIOR
TO A PUBLIC OFFERING, THE SHARES MAY NOT BE TRANSFERRED IF SUCH TRANSFER WOULD
RESULT IN THE COMPANY BECOMING SUBJECT TO THE REPORTING REQUIREMENTS OF
SECTION 13 OR 15(D) OF THE EXCHANGE ACT (OR OTHER SIMILAR PROVISION OF NON-U.S.
LAW) OR WOULD INCREASE THE RISK THAT THE COMPANY WOULD BE SUBJECT TO SUCH
REPORTING REQUIREMENTS AS DETERMINED BY THE COMPANY IN ITS SOLE AND ABSOLUTE
DISCRETION. ANY PURPORTED TRANSFER IN VIOLATION OF THIS SECTION 4(B) SHALL BE
VOID AB INITIO.


SECTION 5.               “TAG-ALONG” RIGHTS


(A)           SALE NOTICE. AT LEAST 30 DAYS BEFORE ANY OF THE INVESTORS (WHETHER
ACTING ALONE OR JOINTLY WITH ONE OR MORE OF THE OTHER INVESTORS) CONSUMMATES ANY
SALE OF MORE THAN 50.01% OF THE COMMON SHARES COLLECTIVELY OWNED BY THE
INVESTORS AS OF THE EFFECTIVE DATE TO A THIRD-PARTY BUYER, THE COMPANY WILL
DELIVER A WRITTEN NOTICE (THE “SALE NOTICE”) TO THE EMPLOYEE. THE SALE NOTICE
WILL DISCLOSE THE MATERIAL TERMS AND CONDITIONS OF THE PROPOSED SALE OR
TRANSFER, INCLUDING THE NUMBER OF COMMON SHARES THAT THE PROSPECTIVE TRANSFEREE
IS WILLING TO PURCHASE, THE


 

4


--------------------------------------------------------------------------------





PROPOSED PURCHASE PRICE PER SHARE AND THE INTENDED CONSUMMATION DATE OF SUCH
SALE.


(B)           RIGHT TO PARTICIPATE. THE EMPLOYEE MAY ELECT TO PARTICIPATE IN THE
SALE OR OTHER TRANSFER DESCRIBED IN THE SALE NOTICE BY GIVING WRITTEN NOTICE TO
THE APPLICABLE INVESTORS AND THE COMPANY WITHIN 15 DAYS AFTER THE COMPANY HAS
GIVEN THE RELATED SALE NOTICE TO THE EMPLOYEE. IF THE EMPLOYEE ELECTS TO
PARTICIPATE, THE EMPLOYEE WILL BE ENTITLED TO SELL IN THE CONTEMPLATED
TRANSACTION, AT THE SAME PRICE AND ON THE SAME TERMS AND CONDITIONS AS SET FORTH
IN THE SALE NOTICE, AN AMOUNT OF SHARES EQUAL TO THE PRODUCT OF (I) THE QUOTIENT
DETERMINED BY DIVIDING (A) THE PERCENTAGE OF THE COMPANY’S THEN OUTSTANDING
COMMON SHARES REPRESENTED BY THE SHARES THEN HELD BY THE EMPLOYEE BY (B) THE
AGGREGATE PERCENTAGE OF THE COMPANY’S THEN OUTSTANDING COMMON SHARES REPRESENTED
BY THE COMMON SHARES THEN HELD BY THE INVESTOR(S) PARTICIPATING IN THE SALE OR
OTHER TRANSFER DESCRIBED IN THE SALE NOTICE AND ALL HOLDERS OF COMMON SHARES
ELECTING TO PARTICIPATE IN SUCH SALE AND (II) THE NUMBER OF COMMON SHARES THE
PROSPECTIVE TRANSFEREE HAS AGREED TO PURCHASE IN THE CONTEMPLATED TRANSACTION.


(C)           CERTAIN MATTERS RELATING TO THE INVESTORS. THE COMPANY WILL USE
ITS COMMERCIALLY REASONABLE BEST EFFORTS TO CAUSE THE INVESTORS TO CONDUCT ANY
SALE THAT IS WITHIN THE SCOPE OF THIS SECTION 5 IN A MANNER CONSISTENT WITH THIS
SECTION 5. IF THE COMPANY IS NOT ABLE TO DO SO OR FAILS TO GIVE THE SALE NOTICE
TO THE EMPLOYEE AS PRESCRIBED IN SECTION 5(A), THE EMPLOYEE’S SOLE REMEDY SHALL
BE AGAINST THE COMPANY.


(D)           EXPIRATION UPON A PUBLIC OFFERING. THE PROVISIONS OF THIS
SECTION 5 SHALL TERMINATE UPON THE CONSUMMATION OF A PUBLIC OFFERING.


SECTION 6.               “DRAG-ALONG” RIGHTS


(A)           DRAG-ALONG NOTICE. IF ANY OF THE INVESTORS (WHETHER ACTING ALONE
OR JOINTLY WITH ONE OR MORE OF THE OTHER INVESTORS) INTENDS TO SELL OR OTHERWISE
TRANSFER, OR ENTER INTO AN AGREEMENT TO SELL OR OTHERWISE TRANSFER, FOR CASH OR
OTHER CONSIDERATION, MORE THAN 50.01% OF THE COMMON SHARES COLLECTIVELY OWNED BY
THE INVESTORS AS OF THE EFFECTIVE DATE TO A THIRD-PARTY BUYER AND THE APPLICABLE
INVESTOR(S) ELECTS TO EXERCISE ITS RIGHTS UNDER THIS SECTION 6, THE COMPANY
SHALL DELIVER WRITTEN NOTICE (A “DRAG-ALONG NOTICE”) TO THE EMPLOYEE, WHICH
NOTICE SHALL STATE (I) THAT THE INVESTOR(S) WISHES TO EXERCISE ITS RIGHTS UNDER
THIS SECTION 6 WITH RESPECT TO SUCH SALE, (II) THE NAME AND ADDRESS OF THE
THIRD-PARTY BUYER, (III) THE PER SHARE AMOUNT AND FORM OF CONSIDERATION THE
APPLICABLE INVESTOR(S) PROPOSES TO


 

5


--------------------------------------------------------------------------------





RECEIVE FOR ITS COMMON SHARES, (IV) THE MATERIAL TERMS AND CONDITIONS OF PAYMENT
OF SUCH CONSIDERATION AND ALL OTHER MATERIAL TERMS AND CONDITIONS OF SUCH SALE,
AND (V) THE ANTICIPATED TIME AND PLACE OF THE CLOSING OF THE PURCHASE AND SALE
(A “DRAG-ALONG CLOSING”).


(B)           CONDITIONS TO DRAG-ALONG. UPON DELIVERY OF A DRAG-ALONG NOTICE,
THE EMPLOYEE SHALL HAVE THE OBLIGATION TO SELL AND TRANSFER TO THE THIRD-PARTY
BUYER AT THE DRAG-ALONG CLOSING THE PERCENTAGE OF THE EMPLOYEE’S SHARES EQUAL TO
THE PERCENTAGE OF THE COMMON SHARES OWNED BY THE INVESTOR(S) THAT ARE TO BE SOLD
TO THE THIRD-PARTY BUYER (THE “APPLICABLE PERCENTAGE”) ON THE SAME TERMS AS THE
APPLICABLE INVESTOR(S), BUT ONLY IF SUCH INVESTOR(S) SELLS AND TRANSFERS THE
APPLICABLE PERCENTAGE OF THE INVESTOR’S COMMON SHARES TO THE THIRD-PARTY BUYER
AT THE DRAG-ALONG CLOSING.


(C)           POWER OF ATTORNEY, CUSTODIAN, ETC. BY ENTERING INTO THIS AGREEMENT
AND PURCHASING THE SHARES, THE EMPLOYEE HEREBY APPOINTS THE APPLICABLE
INVESTOR(S) AND ANY AFFILIATES OF SUCH INVESTOR(S) SO DESIGNATED BY THE
INVESTOR(S) THE EMPLOYEE’S TRUE AND LAWFUL ATTORNEY-IN-FACT AND CUSTODIAN, WITH
FULL POWER OF SUBSTITUTION (THE “CUSTODIAN”), AND AUTHORIZES THE CUSTODIAN TO
TAKE SUCH ACTIONS AS THE CUSTODIAN MAY DEEM NECESSARY OR APPROPRIATE TO EFFECT
THE SALE AND TRANSFER OF THE APPLICABLE PERCENTAGE OF THE EMPLOYEE’S SHARES TO
THE THIRD-PARTY BUYER, UPON RECEIPT OF THE PURCHASE PRICE THEREFOR AT THE
DRAG-ALONG CLOSING, FREE AND CLEAR OF ALL SECURITY INTERESTS, LIENS, CLAIMS,
ENCUMBRANCES, CHARGES, OPTIONS, RESTRICTIONS ON TRANSFER, PROXIES AND VOTING AND
OTHER AGREEMENTS OF WHATEVER NATURE, AND TO TAKE SUCH OTHER ACTION AS MAY BE
NECESSARY OR APPROPRIATE IN CONNECTION WITH SUCH SALE OR TRANSFER, INCLUDING
CONSENTING TO ANY AMENDMENTS, WAIVERS, MODIFICATIONS OR SUPPLEMENTS TO THE TERMS
OF THE SALE (PROVIDED THAT THE APPLICABLE INVESTOR ALSO SO CONSENTS, AND, TO THE
EXTENT APPLICABLE, SELLS AND TRANSFERS THE APPLICABLE PERCENTAGE OF ITS COMMON
SHARES ON THE SAME TERMS AS SO AMENDED, WAIVED, MODIFIED OR SUPPLEMENTED) AND
INSTRUCTS THE SECRETARY OF THE COMPANY (OR OTHER PERSON HOLDING ANY CERTIFICATES
FOR THE SHARES) TO DELIVER TO THE CUSTODIAN CERTIFICATES REPRESENTING THE
APPLICABLE PERCENTAGE OF THE EMPLOYEE’S SHARES, TOGETHER WITH ALL NECESSARY
DULY-EXECUTED STOCK POWERS. IF SO REQUESTED BY THE APPLICABLE INVESTOR(S) OR THE
COMPANY, THE EMPLOYEE WILL CONFIRM THE PRECEDING SENTENCE IN WRITING IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO SUCH INVESTOR PROMPTLY UPON RECEIPT OF A
DRAG-ALONG NOTICE (AND IN ANY EVENT NO LATER THAN 10 DAYS AFTER RECEIPT OF THE
DRAG-ALONG NOTICE). PROMPTLY AFTER THE DRAG-ALONG CLOSING, THE CUSTODIAN SHALL
GIVE NOTICE THEREOF TO THE EMPLOYEE AND SHALL REMIT TO THE EMPLOYEE THE NET
PROCEEDS OF SUCH SALE (REDUCED BY ANY AMOUNT REQUIRED TO BE HELD IN ESCROW


 

6


--------------------------------------------------------------------------------





PURSUANT TO THE TERMS OF THE PURCHASE AND SALE AGREEMENT AND ANY OTHER
EXPENSES).


(D)           THE INVESTORS ARE THIRD-PARTY BENEFICIARIES; REMEDIES. THE
EMPLOYEE ACKNOWLEDGES AND AGREES THAT ANY OF THE INVESTORS THAT TAKES ACTION
PURSUANT TO THIS SECTION 6 IS AN INTENDED THIRD-PARTY BENEFICIARY OF THIS
SECTION 6, AS IF SUCH INVESTOR WERE A PARTY TO THIS AGREEMENT DIRECTLY.
FOLLOWING A BREACH OR A THREATENED BREACH BY THE EMPLOYEE OF THE PROVISIONS OF
THIS SECTION 6, THE APPLICABLE INVESTOR MAY OBTAIN AN INJUNCTION GRANTING IT
SPECIFIC PERFORMANCE OF THE EMPLOYEE’S OBLIGATIONS UNDER THIS SECTION 6. WHETHER
OR NOT THE APPLICABLE INVESTOR OBTAINS SUCH AN INJUNCTION, AND WHETHER OR NOT
THE TRANSACTION WITH RESPECT TO WHICH THE DRAG-ALONG NOTICE RELATES IS
CONSUMMATED, FOLLOWING SUCH A BREACH OR THREATENED BREACH BY THE EMPLOYEE THE
COMPANY SHALL HAVE THE OPTION TO PURCHASE ANY OR ALL OF THE EMPLOYEE’S SHARES AT
A PURCHASE PRICE PER SHARE EQUAL TO THE LESSER OF THE PRICE AT WHICH THE
EMPLOYEE PURCHASED SUCH SHARES FROM THE COMPANY OR THE PER SHARE CONSIDERATION
PAYABLE PURSUANT TO THE DRAG-ALONG OFFER. THE PRECEDING SENTENCE SHALL NOT LIMIT
THE COMPANY’S OR THE INVESTORS’ RIGHTS TO RECOVER DAMAGES (OR THE AMOUNT
THEREOF) FROM THE EMPLOYEE.


(E)           EXPIRATION ON A PUBLIC MARKET. THE PROVISIONS OF THIS SECTION 6
SHALL TERMINATE AND CEASE TO HAVE FURTHER EFFECT UPON THE ESTABLISHMENT OF THE
PUBLIC MARKET, PROVIDED THAT SUCH TERMINATION SHALL NOT AFFECT ANY RIGHT TO
RECEIVE OR SEEK DAMAGES OR PURCHASE SHARES PURSUANT TO SECTION 6(D).


SECTION 7.               RIGHTS OF FIRST REFUSAL


(A)           NOTICE. AT ANY TIME PRIOR TO A PUBLIC OFFERING, IN ADDITION TO THE
TRANSFER RESTRICTIONS SET FORTH IN SECTION 4 AND EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, THE EMPLOYEE MAY NOT TRANSFER ANY SHARES OTHER THAN
PURSUANT TO A QUALIFIED OFFER AND IF THE EMPLOYEE DESIRES TO ACCEPT A QUALIFIED
OFFER, THE EMPLOYEE SHALL FIRST GIVE AT LEAST 60 DAYS’ PRIOR WRITTEN NOTICE TO
THE COMPANY AND THE INITIAL INVESTORS:


(I)            DESIGNATING THE NUMBER OF SHARES PROPOSED TO BE TRANSFERRED (THE
“OFFERED SHARES”);


(II)           NAMING THE PROSPECTIVE ACQUIROR OF SUCH SHARES; AND


(III)          SPECIFYING THE PRICE AT (THE “OFFER PRICE”) AND TERMS UPON WHICH
(THE “OFFER TERMS”) THE EMPLOYEE DESIRES TO TRANSFER SUCH SHARES.

 

7


--------------------------------------------------------------------------------




(b)           Right of the Company. During the 30-day period following the
Company’s receipt of the Employee’s notice pursuant to Section 7(a) (the “First
Refusal Period”), the Company shall have the right to purchase from the Employee
all or any portion of the Offered Shares, at the Offer Price and on the Offer
Terms, and any such purchase shall be settled at the time and in the manner
specified in Section 7(d) hereof. The Company shall use its reasonable efforts
to act as promptly as practicable following receipt of the notice from the
Employee to determine whether it shall elect to exercise such right.


(C)           RIGHT OF THE INITIAL INVESTORS. IF THE COMPANY DETERMINES WITHIN
THE FIRST REFUSAL PERIOD THAT IT DOES NOT WISH TO EXERCISE ITS RIGHT TO PURCHASE
ALL OF THE OFFERED SHARES, THE INITIAL INVESTORS SHALL HAVE THE RIGHT TO
PURCHASE ALL OR ANY PORTION REMAINING OF THE OFFERED SHARES SPECIFIED IN SUCH
NOTICE, AT THE OFFER PRICE AND ON THE OFFER TERMS, AND ANY SUCH PURCHASE SHALL
BE SETTLED AT THE TIME AND IN THE MANNER SPECIFIED IN SECTION 7(D) HEREOF. THE
INITIAL INVESTORS MUST DETERMINE WHETHER TO EXERCISE SUCH RIGHT DURING THE
PERIOD BEGINNING ON THE EARLIER OF (X) THE END OF THE FIRST REFUSAL PERIOD AND
(Y) THE DATE OF RECEIPT BY THE INITIAL INVESTORS OF WRITTEN NOTICE THAT THE
COMPANY HAS ELECTED NOT TO EXERCISE ITS RIGHTS UNDER SECTION 7(B) AND ENDING 60
DAYS AFTER THE INITIAL INVESTOR’S RECEIPT OF THE EMPLOYEE’S NOTICE PURSUANT TO
SECTION 7(A) (THE “SECOND REFUSAL PERIOD”).


(D)           MANNER OF EXERCISE. THE RIGHTS PROVIDED HEREUNDER SHALL BE
EXERCISED BY WRITTEN NOTICE TO THE EMPLOYEE GIVEN AT ANY TIME DURING THE
APPLICABLE PERIOD. IF SUCH RIGHT IS EXERCISED, THE EMPLOYEE MAY NOT SELL
PURSUANT TO THE QUALIFIED OFFER ANY OF THE SHARES THAT THE COMPANY OR THE
INITIAL INVESTORS HAVE ELECTED TO PURCHASE AND THE COMPANY OR THE INITIAL
INVESTORS, AS THE CASE MAY BE, SHALL DELIVER TO THE EMPLOYEE CASH, CHECK OR
OTHER READILY-AVAILABLE FUNDS FOR THE OFFER PRICE, AGAINST DELIVERY OF
CERTIFICATES OR OTHER INSTRUMENTS REPRESENTING THE SHARES SO PURCHASED,
APPROPRIATELY ENDORSED BY THE EMPLOYEE, AND FREE AND CLEAR OF ALL SECURITY
INTERESTS, LIENS, CLAIMS, ENCUMBRANCES, CHARGES, ETC. NOTWITHSTANDING THE
FOREGOING, NEITHER THE COMPANY NOR THE INITIAL INVESTORS, AS THE CASE MAY BE,
SHALL DELIVER ANY CASH, CHECK OR OTHER READILY-AVAILABLE FUNDS FOR THE OFFER
PRICE TO THE EMPLOYEE PRIOR TO THE DATE WHICH IS SIX MONTHS AND ONE DAY FROM THE
DATE OF THE EMPLOYEE’S ACQUISITION OF THE SHARES PURSUANT TO THIS AGREEMENT.


(E)           ADDITIONAL REQUIREMENTS FOR SALE. SUBJECT TO SECTION 4, IF NEITHER
THE COMPANY NOR THE INITIAL INVESTORS SHALL HAVE EXERCISED ITS RIGHTS UNDER THIS
SECTION 7, THEN THE EMPLOYEE MAY TRANSFER THE OFFERED SHARES TO (BUT ONLY TO)
THE INTENDED PURCHASER NAMED IN HIS NOTICE TO THE COMPANY


 

8


--------------------------------------------------------------------------------





AND THE INITIAL INVESTORS AT THE OFFER PRICE AND ON THE OFFER TERMS; PROVIDED
THAT:


(I)            SUCH TRANSFER MUST BE CONSUMMATED WITHIN 30 DAYS FOLLOWING THE
EXPIRATION OF THE SECOND REFUSAL PERIOD; AND


(II)           THE INTENDED PURCHASER MUST FIRST AGREE IN WRITING IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY TO MAKE AND BE BOUND BY THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3(B), SECTION 3(E),
SECTION 3(F), SECTION 3(G) AND TO AGREE TO AND BE BOUND BY THE COVENANTS AND
OTHER RESTRICTIONS SET FORTH IN THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO,
SECTION 4, SECTION 5, SECTION 6, SECTION 7, SECTION 8 AND SECTION 10) AND SUCH
OTHER COVENANTS OR RESTRICTIONS AS THE COMPANY SHALL REASONABLY REQUEST.

Any purported Transfer in violation of this Section 7 shall be void ab initio.


(F)            ALLOCATION BY INITIAL INVESTORS. THE EMPLOYEE ACKNOWLEDGES AND
AGREES THAT THE INITIAL INVESTORS MAY ALLOCATE THEIR RIGHTS TO PURCHASE ANY OR
ALL OF THE OFFERED SHARES WITHIN THE SECOND REFUSAL PERIOD, AS AMONG THEMSELVES,
IN SUCH MANNER AS THEY, IN THEIR SOLE DISCRETION, MAY AGREE FROM TIME TO TIME.

 

9


--------------------------------------------------------------------------------




Section 8.               Holdback Agreements. If the Company files a
registration statement under the Securities Act with respect to an underwritten
public offering of any shares of its capital stock, the Employee shall not
effect any public sale (including a sale under Rule 144 under the Securities Act
or other similar provision of applicable law) or distribution of any Common
Shares, other than as part of such underwritten public offering, during the 20
days prior to and the 180 days after the effective date of such registration
statement (or such other period as may be generally applicable to or agreed by
the Company’s senior-most executives) . If the Company files a prospectus in
connection with a takedown from a shelf registration statement, the Employee
shall not effect any public sale (including a sale under Rule 144 under the
Securities Act or other similar provision of applicable law) or distribution of
any Common Shares, other than as part of such offering, for 20 days prior to and
90 days after the date the prospectus supplement is filed with the Securities
and Exchange Commission (or such other period as may be generally applicable to
or agreed by the Company’s senior-most executives).


SECTION 9.               CERTAIN DEFINITIONS


(A)           AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE THE
MEANINGS SET FORTH BELOW:

“Affiliate” has the meaning given in the Stock Incentive Plan.

“Agreement” means this Employee Stock Subscription Agreement, as amended from
time to time in accordance with the terms hereof.

“Applicable Percentage” has the meaning given in Section 6(b).

“Board” has the meaning given in the Stock Incentive Plan.

“Carlyle Investors” means, collectively, (i) Carlyle Partners IV, L.P., (ii) CEP
II Participations S.àr.l., (iii) CP IV Co investment, L.P., and (iv) CEP II U.S.
Investments, L.P.

“Cause” has the meaning given in the Stock Incentive Plan.

“CDR Investors” means, collectively, (i) Clayton, Dubilier & Rice Fund VII,
L.P., (ii) CDR CCMG Co-Investor L.P., and (iii) CD&R Parallel Fund VII, L.P.

“Closing” has the meaning given in Section 2(a).

 

10


--------------------------------------------------------------------------------




“Common Shares” means the common stock, par value U.S. $.01 per share, of the
Company.

“Company” means Hertz Global Holdings, Inc., a Delaware corporation, provided
that for purposes of determining the status of Employee’s employment with the
“Company,” such term shall include the Company and its Subsidiaries.

“Custodian” has the meaning given in Section 6(c).

“Disability” has the meaning given in the Stock Incentive Plan.

“Drag-Along Closing” has the meaning given in Section 6(a).

“Drag-Along Notice” has the meaning given in Section 6(a).

“Effective Date” has the meaning given in the Stock Incentive Plan.

“Employee” means the purchaser of the Shares whose name is set forth on the
signature page of this Agreement; provided that following such person’s death,
the “Employee” shall be deemed to include such person’s beneficiary or estate
and following such person’s Disability, the “Employee” shall be deemed to
include any legal representative of such person.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, or any successor statute, and the rules and regulations thereunder that
are in effect at the time, and any reference to a particular section thereof
shall include a reference to the corresponding section, if any, of any such
successor statute, and the rules and regulations thereunder.

“Fair Market Value” has the meaning given in the Stock Incentive Plan.

“First Refusal Period” has the meaning given in  Section 7(b).

“Initial Investors” means, collectively, the Carlyle Investors, the CDR
Investors and the Merrill Lynch Investors.

“Investors”  has the meaning given in the Stock Incentive Plan.

“Merrill Lynch Investors” means, collectively, (i) ML Global Private Equity
Fund, L.P., (ii) Merrill Lynch Ventures L.P. 2001, (iii) CMC-Hertz Partners,
L.P., and (iv) ML Hertz Co-Investor, L.P.

 

11


--------------------------------------------------------------------------------




“Offer Price” has the meaning given in Section 7(a).

“Offer Terms” has the meaning given in Section 7(a).

“Offered Shares” has the meaning given in Section 7(a).

“Option” has the meaning given in the Stock Incentive Plan.

“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

“Principal Investors” means, collectively, (i) Carlyle Partners IV, L.P.,
(ii) Clayton, Dubilier & Rice Fund VII, L.P., and (iii) ML Global Private Equity
Fund, L.P.

“Public Market” shall be deemed to have been established at such time as 30% of
the Common Shares (on a fully diluted basis) has been sold to the public
pursuant to an effective registration statement under the Securities Act,
pursuant to Rule 144 or pursuant to a public offering outside the United States.

“Public Offering” has the meaning given in the Stock Incentive Plan.

“Qualified Offer” means an offer to purchase Shares from a single purchaser and
which must be in writing and for cash or other immediately-available funds, be
irrevocable by its terms for at least 60 days and be a bona fide offer as
determined in good faith by the Board or the Compensation Committee thereof.

“Retirement” means the Employee’s retirement from active service on or after the
Employee reaches normal retirement age.

“Rule 144” means Rule 144 under the Securities Act (or any successor provision
thereto).

“Sale Notice” has the meaning given in Section 5(a).

“Second Refusal Period” has the meaning given in Section 7(c).

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time and any reference to a particular section thereof

 

12


--------------------------------------------------------------------------------




shall include a reference to the corresponding section, if any, of any such
successor statute, and the rules and regulations thereunder.

“Shares” has the meaning given in Section 1(a), and for purposes of Section 4,
Section 5, Section 6, Section 7, and Section 8 it also includes Common Shares
delivered as dividends in respect of the Shares.

“Stockholders Agreement” means the Hertz Global Holdings, Inc. Stockholders
Agreement, dated as of December 21, 2005.

“Stock Incentive Plan” means the Hertz Global Holdings, Inc. Stock Incentive
Plan adopted by the Board, as amended from time to time.

“Subsidiary” has the meaning given in the Stock Incentive Plan.

“Third-Party Buyer” means any Person other than (i) the Company or any of its
Subsidiaries, (ii) any employee benefit plan of the Company or any of its
Subsidiaries, (iii) the Initial Investors, (iv) any Affiliates of any of the
foregoing, or (v) any investment fund or vehicle, other than the Initial
Investors, managed, sponsored or advised by Clayton, Dubilier & Rice, Inc., TC
Group L.L.C. (which operates under the trade name The Carlyle Group) or Merrill
Lynch Global Partners, Inc.

“Transfer” means any sale, assignment, transfer, pledge, encumbrance, or other
direct or indirect disposition (including a hedge or other derivative
transaction).

“Unforeseen Personal Hardship” means financial hardship arising from
(i) extraordinary medical expenses or other expenses directly related to illness
or disability of the Employee, a member of the Employee’s immediate family or
one of the Employee’s parents or (ii) payments necessary or required to prevent
the eviction of the Employee from the Employee’s principal residence or
foreclosure on the mortgage on that residence.


SECTION 10.             MISCELLANEOUS


(A)           AUTHORIZATION TO SHARE PERSONAL DATA. THE EMPLOYEE AUTHORIZES ANY
AFFILIATE OF THE COMPANY THAT EMPLOYS THE EMPLOYEE OR THAT OTHERWISE HAS OR
LAWFULLY OBTAINS PERSONAL DATA RELATING TO THE EMPLOYEE TO DIVULGE OR TRANSFER
SUCH PERSONAL DATA TO THE COMPANY OR A TO A THIRD PARTY, IN EACH CASE IN ANY
JURISDICTION, IF AND TO THE EXTENT APPROPRIATE IN CONNECTION WITH THIS AGREEMENT
OR THE ADMINISTRATION OF THE STOCK INCENTIVE PLAN.

 

13


--------------------------------------------------------------------------------




(b)           Unforeseen Personal Hardship. If the Employee, prior to a Public
Offering and still in the employment of the Company, experiences Unforeseen
Personal Hardship, the Board will carefully consider any request by the Employee
that the Company repurchase the Employee’s Shares at the Fair Market Value of
the Shares on the date of such purchase, but the Company shall have no
obligation to do so.


(C)           NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE
DEEMED TO HAVE BEEN GIVEN IF DELIVERED PERSONALLY OR SENT BY CERTIFIED OR
EXPRESS MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR BY ANY RECOGNIZED
INTERNATIONAL EQUIVALENT OF SUCH DELIVERY, TO THE COMPANY, ANY OF THE INVESTORS
OR THE EMPLOYEE, AS THE CASE MAY BE, AT THE FOLLOWING ADDRESSES OR TO SUCH OTHER
ADDRESS AS THE COMPANY, THE INVESTORS OR THE EMPLOYEE, AS THE CASE MAY BE, SHALL
SPECIFY BY NOTICE TO THE OTHERS:


(I)            IF TO THE COMPANY, TO IT AT:

Hertz Global Holdings, Inc.
c/o The Hertz Corporation
225 Brae Boulevard
Park Ridge, New Jersey  07656
Attention: General Counsel
Fax: (201) 594-3122

with copies (which shall not constitute notice) to the Persons listed in clause
(iv) below).


(II)           IF TO THE EMPLOYEE, TO THE EMPLOYEE AT HIS OR HER MOST RECENT
ADDRESS AS SHOWN ON THE BOOKS AND RECORDS OF THE COMPANY OR SUBSIDIARY EMPLOYING
THE EMPLOYEE.


(III)          IF TO ANY INVESTOR, TO THE PERSONS LISTED IN CLAUSE (IV) BELOW:


(IV)          COPIES OF ANY NOTICE OR OTHER COMMUNICATION GIVEN UNDER THIS
AGREEMENT SHALL ALSO BE GIVEN TO:

 

14


--------------------------------------------------------------------------------




The Carlyle Group
1001 Pennsylvania Avenue, NW
Suite 220 South
Washington DC 20004-2505
Attention:  Mr. Gregory S. Ledford
Fax:  (202) 347-1818

and

Clayton, Dubilier & Rice, Inc.
375 Park Avenue, 18th Floor
New York, New York 10152
Attention:  David Wasserman
Fax: (212) 893-7061

and

Merrill Lynch Global Private Equity
4 World Financial Center, 23rd Floor
New York, NY 10080
Attention:  Mr. George A. Bitar &
                   Mr. Robert F. End
Fax:  (212) 449-1119

and

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:  John M. Allen
Fax:  (212) 909-6836

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.


(D)           BINDING EFFECT; BENEFITS. THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES TO THIS AGREEMENT AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS. EXCEPT AS OTHERWISE PROVIDED HEREIN WITH RESPECT TO THE
INVESTORS, NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED OR SHALL
BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT OR
THEIR RESPECTIVE SUCCESSORS OR ASSIGNS ANY LEGAL OR EQUITABLE


 

15


--------------------------------------------------------------------------------





RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF ANY AGREEMENT OR ANY PROVISION
CONTAINED HEREIN.


(E)           WAIVER; AMENDMENT.


(I)            WAIVER. ANY PARTY HERETO MAY BY WRITTEN NOTICE TO THE OTHER
PARTIES (A) EXTEND THE TIME FOR THE PERFORMANCE OF ANY OF THE OBLIGATIONS OR
OTHER ACTIONS OF THE OTHER PARTIES UNDER THIS AGREEMENT, (B) WAIVE COMPLIANCE
WITH ANY OF THE CONDITIONS OR COVENANTS OF THE OTHER PARTIES CONTAINED IN THIS
AGREEMENT, AND (C) WAIVE OR MODIFY PERFORMANCE OF ANY OF THE OBLIGATIONS OF THE
OTHER PARTIES UNDER THIS AGREEMENT, PROVIDED THAT ANY WAIVER OF THE PROVISIONS
OF SECTION 4 THROUGH AND INCLUDING SECTION 8 OR THIS SECTION 10(E) MUST BE
CONSENTED TO IN WRITING BY THE PRINCIPAL INVESTORS. EXCEPT AS PROVIDED IN THE
PRECEDING SENTENCE, NO ACTION TAKEN PURSUANT TO THIS AGREEMENT, INCLUDING, BUT
NOT LIMITED TO, ANY INVESTIGATION BY OR ON BEHALF OF ANY PARTY, SHALL BE DEEMED
TO CONSTITUTE A WAIVER BY THE PARTY TAKING SUCH ACTION OF COMPLIANCE WITH ANY
REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED HEREIN. THE
WAIVER BY ANY PARTY HERETO OF A BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL
NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH
AND NO FAILURE BY A PARTY TO EXERCISE ANY RIGHT OR PRIVILEGE HEREUNDER SHALL BE
DEEMED A WAIVER OF SUCH PARTY’S RIGHTS OR PRIVILEGES HEREUNDER OR SHALL BE
DEEMED A WAIVER OF SUCH PARTY’S RIGHTS TO EXERCISE THE SAME AT ANY SUBSEQUENT
TIME OR TIMES HEREUNDER.


(II)           AMENDMENT. THIS AGREEMENT MAY BE AMENDED, MODIFIED OR
SUPPLEMENTED ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE EMPLOYEE AND THE
COMPANY, PROVIDED THAT THE PROVISIONS OF SECTION 4 THROUGH SECTION 8 AND THIS
SECTION 10 MAY BE AMENDED BY VOTE OF A MAJORITY (BY NUMBER OF COMMON SHARES) OF
THE EMPLOYEES WHO HOLD COMMON SHARES PURCHASED PURSUANT TO A STOCK SUBSCRIPTION
AGREEMENT HAVING COMPARABLE PROVISIONS; PROVIDED, FURTHER, THAT ANY AMENDMENT
ADVERSELY AFFECTING THE RIGHTS OF THE INVESTORS HEREUNDER MUST BE CONSENTED TO
BY THE PRINCIPAL INVESTORS.


(F)            ASSIGNABILITY. NEITHER THIS AGREEMENT NOR ANY RIGHT, REMEDY,
OBLIGATION OR LIABILITY ARISING HEREUNDER OR BY REASON HEREOF SHALL BE
ASSIGNABLE BY THE COMPANY OR THE EMPLOYEE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTIES, PROVIDED THAT ANY INVESTOR MAY ASSIGN FROM TIME TO TIME ALL
OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT, TO ONE OR MORE PERSONS OR
OTHER ENTITIES DESIGNATED BY IT.

 

16


--------------------------------------------------------------------------------




(g)           Applicable Law. This Agreement shall be governed by and construed
in accordance with the law of the State of Delaware regardless of the
application of rules of conflict of law that would apply the laws of any other
jurisdiction.


(H)           WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HAVE BEEN INDUCED TO ENTER INTO THE AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10(H).


(I)            SECTION AND OTHER HEADINGS, ETC. THE SECTION AND OTHER HEADINGS
CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT
THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


(J)            COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

 

17


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Irwin M. Pollack

 

 

 

Name:

Irwin M. Pollack

 

 

Title:

Senior Vice President,

 

 

Employee Relations,

 

 

The Hertz Corporation

 

 

 

 

 

 

 

THE EMPLOYEE:

 

 

 

 

Craig R. Koch

 

 

 

 

 

 

 

By:

/s/ Elizabeth E. Corcoran

 

 

 

as Attorney-in-Fact

 

 

Name: Elizabeth E. Corcoran

 

 

 

 

Address of the Employee:

 

 

 

14 Stewart Court

 

Old Tappan, NJ 07675

 

Total Number of

 

 

Common Shares

 

 

to be Purchased:

 

50,000

 

 

 

Per Share Price

 

$10.00

 

 

 

Total Purchase

 

 

Price:

 

$500,000

 

 

18


--------------------------------------------------------------------------------